Citation Nr: 1703446	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-06 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for status post-total abdominal hysterectomy, currently evaluated as 30 percent disabling, to include whether the 30 percent evaluation assigned by the February 1, 2007 rating decision was clearly and unmistakably erroneous.

2.  Entitlement to an increased rating for seborrheic dermatitis/eczema (also claimed as dyshidrosis, dry skin, and dermatitis), currently evaluated as noncompensable. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014 the Board remanded this case to afford the Veteran a Travel Board hearing.  In August 2015, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is in the record.  Following the hearing, the appellant submitted additional evidence in support of her claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2016).

With respect to the Veteran's claim for an increased rating for seborrheic dermatitis/eczema, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

The issue claim for entitlement to an increased rating for status post-total abdominal hysterectomy, currently evaluated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence of record does not show that the February 1, 2007 RO rating decision that assigned a 30 percent disability rating for status post-total abdominal hysterectomy, was based on incorrectly applied statutes or regulations; that the correct facts, as they were then known, were not before the RO at the time of the decision; or that there was any error in the RO decision which, if not made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

The February 1, 2007, RO rating decision that assigned a 30 percent disability rating for status post-total abdominal hysterectomy was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A(b) (West 2014); 38 C.F.R. § 3.105 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in July 2010.  The case was last readjudicated in May 2013.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the claim for revision or reversal on the basis of clear and unmistakable error (CUE, under 38 C.F.R. § 3.105(a) ) in the February 2007 rating decision that granted service connection for status post-total abdominal hysterectomy and assigned a 30 percent disability rating, VA's duties to notify and assist claimants under the VCAA do not apply to claims alleging CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter). See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that there was clear and unmistakable error in the February 2007 RO rating decision with regard to the assignment of an initial 30 percent rating for status post-total abdominal hysterectomy.  The essential argument by which she sets forth this contention is that a 30 percent evaluation compensated her merely for the surgical removal of her uterus, whereas she maintains that in actuality her ovaries also required removal.  The distinction is significant for VA compensation purposes, since under the VA rating schedule at 38 C.F.R. § 4.116, Diagnostic Code 7618, removal of the uterus warrants the long-term assignment of a 30 percent rating, while under Diagnostic Code 7617 removal of the uterus and both ovaries corresponds to the long-term assignment of a 50 percent rating.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b). 

As an initial matter, the Board finds the February 2007 rating decision is final.  In a letter dated that same month, the Veteran was notified of the rating decision and her appellate rights.  However, she did not appeal the rating decision.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the February 2007 rating decision.  Therefore, the February 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016); see also 38 C.F.R. § 3.156(b). 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra. 

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra. 

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The service treatment records show that a total abdominal hysterectomy was performed on May 7, 2002 due to postpartum hemorrhaging.  The operative report described the hysterectomy being performed by identifying the uterine and ovarian pedicles which were cut and then sutured.  The cervix and angles were identified and the uterus was circumferentially removed.  The pathology report showed uterus, hysterectomy.  Findings included uterus showing extensive intralummal hemorrhage and residual chorionic villi, intact cesarean section incision (sutured), and cervix without significant histopathologic abnormality.  No adnexa were included in the specimen.  The pathology report did not mention removal of ovaries.  

An October 2005 Pap Flowsheet noted a history of hysterectomy, cervix and uterus having been removed, with normal adnexa.  A December 2005 report noted a history of prior ectopic hysterectomy post-partum because of continued bleeding from a previa, ovaries were left.  

A VA examination report in July 2006, noted that there seemed to be a partial cervix present.  A Pap smear result showed that the Veteran had an endocervical and transformations done.  The uterus was absent and the ovaries were nonpalpable and nontender.  A pelvic ultrasound with both transabdominal and endovaginal showed that the right ovary was not identified.  Scanning of the right adnexa failed to demonstrate focal mass.  The left ovary was not convincingly identified and scanning through the left adnexa suggested the presence of a small amount of peri-adnexal fluid.  After voiding, reexamination appeared to show a decrease in the amount of left adnexal fluid with some increasing fluid in the region of the cul-de-sac.  The left ovary was not convincingly identified.  Further examination particularly to evaluate the adnexal regions by magnetic resonance imaging (MRI) was recommended.  The impression was status post-hysterectomy with the ovaries not identified on current examination.  

Based on the foregoing, it is evident why the RO reached the conclusion set forth through its February 1, 2007 rating decision that the Veteran had undergone a hysterectomy, with no evidence of removal of the ovaries.  This conclusion was supported by the available medical evidence, and there was nothing at that time to suggest any different outcome.  By all indication, the Veteran had retained both ovaries.  Thus, there was no possible CUE in the RO's decision at that time to apply Diagnostic Code 7618 in reaching the unavoidable legal conclusion that a 30 percent disability evaluation was warranted. 

Accordingly, the Board finds that the RO's February 1, 2007 rating decision was not factually flawed or legally erroneous, and therefore was not the product of CUE.

This having been determined, the Board is also fully cognizant of the fact that there is far more recent medical evidence which calls into question whether there has been removal of the ovaries, which was dated after the issuance of the February 2007 rating decision examined above.  This new evidence was not ever before VA adjudicators when considering the matter in 2007, and thus the failure to consider such findings does not factor into the determination on claiming CUE in that prior decision.


ORDER

The claim for clear an unmistakable error in the February 1, 2007 rating decision that granted service connection for status post-total abdominal hysterectomy and assigned an evaluation of 30 percent disabling, is denied.


REMAND

The Veteran claims that a higher disability rating is warranted for the residuals of her service-connected total abdominal hysterectomy.  Currently, her disability has been assigned a 30 percent rating under Diagnostic Code 7618, due to the surgical removal of her uterus.  See 38 C.F.R. § 38  C.F.R. § 4.116, Diagnostic Code 7618 (2016).  She claims that both of her ovaries were removed during the in-service May 2002 hysterectomy surgery, and thus her disorder warrants a higher rating under Diagnostic Code 7617, which allows for the assignment of a 50 percent rating for the removal of the uterus and both ovaries.  See 38 C.F.R. § 4.116, Diagnostic Code 7617.  

The evidence of record is in conflict as to whether the Veteran's ovaries were removed when she underwent a total abdominal hysterectomy in May 2002 due to postpartum hemorrhaging.  

As noted above, the service treatment records show that a total abdominal hysterectomy was performed on May 7, 2002.  The operative report described the hysterectomy being performed by identifying the uterine and ovarian pedicles which were cut and then sutured.  The cervix and angles were identified and the uterus was circumferentially removed.  The pathology report showed uterus, hysterectomy.  Findings included uterus showing extensive intralummal hemorrhage and residual chorionic villi, intact cesarean section incision (sutured), and cervix without significant histopathologic abnormality.  No adnexa were included in the specimen.  The pathology report did not mention removal of ovaries.  

An October 2005 Pap Flowsheet noted a history of hysterectomy, cervix and uterus having been removed, with normal adnexa.  A December 2005 report noted a history of prior ectopic hysterectomy post-partum because of continued bleeding from a previa, ovaries were left.  

A VA examination report in July 2006, noted that there seemed to be a partial cervix present.  A Pap smear result showed that the Veteran had an endocervical and transformations done.  The uterus was absent and the ovaries were nonpalpable and nontender.  A pelvic ultrasound with both transabdominal and endovaginal showed that the right ovary was not identified.  Scanning of the right adnexa failed to demonstrate focal mass.  The left ovary was not convincingly identified and scanning through the left adnexa suggested the presence of a small amount of peri-adnexal fluid.  After voiding, reexamination appeared to show a decrease in the amount of left adnexal fluid with some increasing fluid in the region of the cul-de-sac.  The left ovary was not convincingly identified.  Further examination particularly to evaluate the adnexal regions by MRI was recommended.  The impression was status post-hysterectomy with the ovaries not identified on current examination.  

An April 2007 gynecology consult confirmed the presence of both ovaries, as they were palpable without masses.  An April 2008 annual pap smear report noted small ovaries with no tenderness.  A July 2009 clinical treatment note showed that the Veteran still has ovaries and  portion of her cervix.  

On VA examination in September 2009, pelvic examination revealed a normal sized uterus with no palpable masses, abnormal discharge or undue tenderness.  Adnexal examination revealed they were not palpable.  On VA examination in September 2010, the examiner noted no palpable ovaries on pelvic examination.  A December 2009 ultrasonic evaluation of the pelvis using endovaginal and trans abdominal technique revealed no ovaries demonstrated.  There was no evidence of adnexa.  

In support of her claim, the Veteran submitted an April 2014 independent medical evaluation report wherein the physician opined, following a review of medical evidence, that when the surgeon removed the Veteran's uterus the blood supply for the ovaries was interrupted and her ovaries involuted.  The physician explained that the blood supply to the uterus and manes often shared a common origin thus removing the blood supply to the uterus, which was done routinely during hysterectomies, often interrupted the supply of blood to the ovaries causing them to shrink and become nonfunctional.  

Given the conflicting nature of the evidence as to the presence of the right and left ovaries status post-total abdominal hysterectomy, the Board finds that a VA examination with appropriate testing is needed to assist in making a determination on the issue on appeal.  

On remand, relevant ongoing VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dated since September 2015.  All attempts to obtain these records must be documented in the claims file.

2.  After the development requested above has been completed to the extent possible, schedule the Veteran for an examination, to be performed by a gynecologist, to determine whether the Veteran's May 2002 in-service hysterectomy involved the removal of either ovary.  The claims files must be made available to the physician for review.  The examiner should note the Veteran's complete medical history regarding her service-connected gynecological disability and all current symptoms of the disability.  The examiner is requested to discuss the procedure performed in May 2002.  Any indicated tests, including MRI studies, should be conducted and the results reported.  The examiner is asked to determined whether it is at least as likely as not (50 percent or more probability) that the Veteran's May 2002 hysterectomy included complete removal of the uterus and both ovaries, or removal of the uterus including the corpus.  A complete rationale for any opinion expressed should be included in the examination report.

3.  After completing the above, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


